Exhibit 10.1

FOURTH AMENDMENT
TO THE
ROGERS CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN


WHEREAS, Rogers Corporation, a Massachusetts corporation (the “Company”),
maintains the Rogers Corporation Annual Incentive Plan (the “Plan”); and


WHEREAS, the Compensation and Organization Committee of the Board of Directors
(the “Committee”) has determined that it is in the Company’s best interest to
amend the Plan as set forth below.
NOW, THEREFORE, by virtue and in exercise of the power reserved to the Committee
and pursuant to the authority delegated to the undersigned officer of the
Company by action taken by the Committee, the Plan be and is hereby amended as
follows, effective January 1, 2011:


 
By substituting Section 4.2 with the following new Section 4.2:
 
Performance Weights by Participant group are as follows:


Position
 
Rogers Sales
Performance
 
Rogers
Earning
Per Share
Weighted
Average
Division Profit
Performance [2]
Divisional
Sales
Performance
Divisional Profit
Performance
Board Appointed
Officers (other
than the CEO)[1]
50%
50%
     
Other Corporate
Participants
50%
25%
25%
   
Other Division
Participants
 
15%
 
15%
 
 
35%
35%
 
 



1. Excluding the CEO


2. “The Weighted Average Division Profit Performance (WADPP) portion for each
Corporate Report will be determined by multiplying 25% of his or her Target
Award by the result obtained by the Weighted Average Division Profit Performance
(WADDP%). WADDP% is calculated as follows:


A. (Division 2011 Sales Target / Rogers 2011 Sales Target) = Division Weighting
%
B. Division Weighting % * Division Profit Attainment % = Division Weighted
Attainment %
C. Sum of All Divisions’ (Division Weighted Attainment %) = WADPP%


Calculations of the actual percentage of the Target Awards will be made by
interpolating between points on the Performance Measurement Schedule.


Not withstanding anything to the contrary contained herein, the Committee may in
its sole discretion vary performance weights for each executive officer on a
case-by-case basis as it deems appropriate.
Except as expressly amended by this Fourth Amendment, the Plan in all other
respects remains in full force and effect and is hereby confirmed.
 
IN WITNESS WHEREOF, the Committee has caused this Fourth Amendment to the Plan
to be duly executed on this 11th day of May, 2011.


ROGERS CORPORATION
 
 
By: /s/ Peter G. Kaczmarek
Its:  Senior Vice President
